Citation Nr: 0921222	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO. 02-06 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent 
for service-connected shell fragment wound, moderate, left 
leg, Muscle Group XI.

2. Entitlement to a disability rating in excess of 30 percent 
for service-connected traumatic arthritis, right shoulder, 
residuals of gunshot wound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel

INTRODUCTION

The Veteran had active duty from October 1948 to April 1951 
and from January 1952 to October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). The Veteran testified at a Board hearing at the RO in 
September 2007. This matter was previously before the Board 
and was remanded in December 2007. 

The Veteran is in receipt of a total disability evaluation 
based on individual unemployability, effective April 22, 
2002. 

The Veteran has raised issues of entitlement to service 
connection for neurological disorders.  This matter is 
REFERRED to the RO for appropriate action.  


FINDINGS OF FACT

1. The Veteran's service-connected shell fragment wound, 
moderate, left leg, muscle group XI, is manifested by a 
through-and-through missile injury to the left lower leg 
without artery or nerve involvement or fracture that required 
initial hospitalization and treatment and is currently 
manifested by asymptomatic scars, no damage to the muscle 
groups or soft tissue of the lower extremity, and adequate 
strength of the plantar flexion and dorsiflexion of the left 
foot.

2. The Veteran's service-connected traumatic arthritis, right 
shoulder, residuals of gunshot wound, is productive of 
limitation of abduction by pain to 25 degrees or less away 
from the body with no evidence of ankylosis.


CONCLUSIONS OF LAW

1. The criteria for entitlement to a disability rating in 
excess of 10 percent for shell fragment wound, moderate, left 
leg, muscle group XI have not been met. 38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. Part 4, including §§ 4.40, 
4.45, 4.56, 4.73, Diagnostic Codes 5311, 7800-7805 (2008).

2. The criteria for entitlement to a disability rating of 40 
percent, but no higher, for traumatic arthritis, right 
shoulder, residuals of gunshot wound have been met. 
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. Part 4, 
§§ 4.7, 4.71(a), 4.40, 4.45, Diagnostic Codes 5010, 5201, 
7800-7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2008). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

38 C.F.R. § 3.159 has been revised in part, effective May 30, 
2008. 73 Fed. Reg. 23,353-23,356 (April 30, 2008). Notably, 
the final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. The final rule also removes the 
fourth sentence of 38 C.F.R. § 3.159(b)(1), previously 
indicating that if VA does not receive the necessary 
information and evidence requested from the claimant within 
one year of the date of the notice, VA cannot pay or provide 
any benefits based on that application. The revised sentence 
reflects that the information and evidence that the claimant 
is informed that he or she is to provide must be provided 
within one year of the date of the notice. Finally, under 
38 C.F.R. § 3.159(b)(3), no duty to provide section 
38 U.S.C.A. § 5103(a) notice arises upon receipt of a Notice 
of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established. VA 
may continue to have an obligation to provide adequate 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided. See Mayfield v. Nicholson, 444 F.3d at 1333-34.

The notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. 

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. Vazquez-Flores, 22 Vet. App. 37 
at 5-6 (2008). 

In April 2001, March 2006, August 2008, and October 2008 
letters, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate increased 
rating and earlier effective date claims, as well as 
specifying what information and evidence must be submitted by 
him, what information and evidence will be obtained by VA, 
and the need for him to advise VA of or submit any further 
evidence that pertains to his claims. 

The notice was not timely; however, the Veteran was not 
prejudiced from this timing error because the Veteran's 
claims were readjudicated in the October 2008 supplemental 
statement of the case after he received appropriate VCAA 
notice in the August 2008 VCAA letter. Thus, the Board finds 
that the essential fairness of the adjudication process was 
not affected by the VCAA timing error. 

The notices did not comply with all the requirements 
articulated in the holding of Vazquez-Flores v. Peake; 
however, the Board finds that this error did not affect the 
essential fairness of the adjudication because a reasonable 
person could be expected to understand from the April 2002 
statement of the case what was needed to substantiate his 
claim in spite of the notice error because the April 2002 
statement of the case clearly described the rating criteria 
for rating the Veteran's right shoulder and left leg 
disabilities. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran with the development of his claims. The 
record includes service records, private medical records, VA 
treatment records, and appropriate VA medical examinations. 

The Board finds that the record as it stands includes 
sufficient competent evidence to decide these claims. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, the Board 
finds no further action is necessary to assist the Veteran 
with the claims.
The record reflects that the facts pertinent to the claim 
have been properly developed and that no further development 
is required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the Veteran 
regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claims.


Analyses

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability. 8 U.S.C.A. § 1155; 38 C.F.R. 
Part 4. Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the Veteran's 
condition. Schafrath v. Derwinski, 1 Vet.App. 589, 594 
(1991). 

Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability. Francisco v. Brown, 7 Vet. App. 55 
(1994). A claimant may experience multiple distinct degrees 
of disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007). The following analysis is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements. DeLuca v. 
Brown, 8 Vet. App. 202 (1995). Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Left Leg

The Veteran's service-connected residuals of a shell fragment 
wound, left leg, with moderate injury to Muscle Group XI, 
have been rated as 10 percent disabling by the RO under the 
provisions of 38 C.F.R. § 4.73, Diagnostic Code 5311, Muscle 
Group XI.

Diagnostic Code 5311 contemplates injuries to muscle group 
XI, Function: Propulsion, plantar flexion of foot (1) 
stabilization of arch (2, 3); flexion of toes (4, 5); Flexion 
of knee (6). Posterior and lateral crural muscles, and 
muscles of the calf:  (1) Triceps surae (gastrocnemius and 
soleus); (2) tibialis posterior; (3) peroneus longus; (4) 
peroneus brevis; (5) flexor hallucis longus; (6) flexor 
digitorum longus; (7) popliteus; (8) plantaris. 


Diagnostic Code 5311 dictates that the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement, and disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe. 38 C.F.R. § 4.56(c-d) 
(2008). 

Under the criteria:

(1) Moderate disability of muscles is manifested by the 
following:

 (i) Type of injury. Through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.

 (ii) History and complaint. Service department record or 
other evidence of in- service treatment for the wound. Record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle injury as defined in paragraph (c) of 
this section, particularly lowered threshold of fatigue after 
average use, affecting of particular functions controlled by 
the injured muscles.

 (iii) Objective findings. Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue. Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.

(2) Moderately severe disability of muscles is manifested by:

 (i) Type of injury. Through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.

 (ii) History and complaint. Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound. Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.

 (iii) Objective findings. Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups. Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side. Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.

38 C.F.R. § 4.56 (2008).

With respect to the left lower extremity disability, the 
Veteran's service treatment records (STRs) show that the 
Veteran incurred a penetrating missile wound from small arms 
fire to the lower left leg in September 1950. The STR shows 
that there was no artery or nerve involvement. Hospital 
records show treatment with penicillin for this wound. The 
records note that x-ray images were negative for any fracture 
and that the Veteran's wounds had healed. The Veteran was 
discharged for duty on October 29, 1950.

A December 1999 VA examination report shows that the Veteran 
reported that the bullet wound scar in the left lower 
extremity was not a shell fragment in the "usual sense," 
but rather was a rifle bullet which entered near the Achilles 
tendon. The bullet entered and exited and required no further 
treatment. On examination, the examiner found a minimal scar 
that was almost completely invisible on the left lower 
extremity. The area was completely healed and the examiner 
found no disability in Muscle Group XI or in any portion of 
the left lower extremity. The diagnosis was status-post rifle 
bullet with an in-and-out wound in the left lower extremity 
at the top of the Achilles tendon with no current disability 
or abnormality or deformity.

A June 2002 orthopedic examination report shows that the 
Veteran complained of pain and weakness in his left leg. He 
described the pain as starting in his low back and shooting 
down the posterior aspect of his left thigh and leg. On 
examination, the Veteran's left calf muscles were well-
developed and symmetrical. He had adequate strength of the 
plantar flexion and dorsiflexion in the left foot, although 
it appeared to be somewhat weaker than on the right side. 
Deep tendon reflexes and peripheral pulses were normal.

A May 2004 VA examination report shows that the Veteran 
reported his left lower extremity injury in service as having 
a bullet go through the posterior calf and exit the medial 
aspect of the left lower leg. He said he sustained a fracture 
of the fibula and was in a cast. He reported that the wound 
then became infected and drained for about a month. He 
reported subsequent weakness of the left lower leg and 
numbness of the leg and foot. 

On physical examination, the Veteran had a punctuate wound of 
the left lower leg at about the left posterior medical calf 
measure 3/4 of a cm which was an entry wound. There was another 
scar on the medial left calf measuring 1 cm which was the 
exit wound. There was diminished sensation in the left 
anterior and medial calf and the left foot. The diagnosis was 
gunshot wound  to the left lower leg with associated fracture 
of the left leg with operative repair and casting with 
continued leg pain, decrease in sensation about the left 
lower leg and foot, moderate disability.

A February 2006 VA examination report shows that the Veteran 
reported a history of a gunshot wound to the left calf. He 
complained of daily pain in his calf, but denied any problems 
with the entrance and exit scars. On examination, the Veteran 
had an entry wound of the left calf that was approximately 1/2 
inch in diameter and an exit wound of the left shin area that 
was approximately 1/2 inch in diameter. The exit wound on the 
left shin was slightly depressed. Both of the scars were non-
tender, well-healed, with good texture, good adherence, no 
keloid formation, no elevation or depression, and no 
breakdown or ulceration with no resulting limitation of 
function or functional impairment from the scars. The muscle 
group in the left calf area was normal with no underlying 
tissue damage. The diagnosis was gunshot wound of the left 
calf with no real residuals.

A September 2008 VA examination report shows that the Veteran 
reported a history of a through-and-through gunshot wound to 
the medial aspect of the soleus complex in the left lower 
extremity in the calf region. However, the examiner noted 
that the Veteran's STRs showed no artery or nerve involvement 
and x-ray images were negative for a fracture. 

In summary, the Veteran incurred a through-and-through 
missile injury to the left lower leg in September 1950 in 
service that required hospitalization and treatment. Contrary 
to the Veteran's assertions at the May 2004 VA examination, 
however, the Veteran's STRs show the gunshot wound did not 
fracture the tibia. STRs also show no artery or nerve 
involvement and that the Veteran was discharged to regular 
duty at the end of October 1950. 

The preponderance of post-service medical evidence shows that 
the Veteran has minimal current residuals from this injury. 
The examination reports show asymptomatic scars, no current 
damage to the muscle groups of the lower extremity (in fact, 
the June 2002 examination report noted "well-developed" 
calf muscles on the left lower extremity), or soft tissue 
damage, and adequate strength of the plantar flexion and 
dorsiflexion of the left foot, albeit slightly diminished 
from the right. The December 1999 VA examiner notes no 
disability to Muscle Group XI or any portion of the left 
lower extremity and the February 2006 VA examiner states that 
there are no real residuals from the gunshot wound of the 
Veteran's left calf.

There is no evidence of debridement, prolonged infection, 
sloughing of soft parts, intermuscular scarring, loss of deep 
fascia, or loss of muscle substance to warrant a disability 
rating of 20 percent for moderately severe muscle injury, 
particularly in light of the two examination reports which 
show almost no current residuals. The Board has considered 
38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra; however, there 
is no evidence of pain on motion of the Veteran's left lower 
extremity that is attributable to his service-connected 
disability.

The record reflects that the Veteran has multiple orthopedic 
and neurological complaints of the left lower extremity. He 
has alleged that his left knee and hip replacements were 
required because of the damage incurred by the in-service 
gunshot wound to the left lower extremity. However, questions 
of diagnosis and etiology are within the province of trained 
medical professionals. Jones v. Brown, 7 Vet. App. 134, 137-
38 (1994). As the Veteran is not shown to be other than a 
layperson without the appropriate medical training and 
expertise, he is not competent to render a probative opinion 
on a medical matter. See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

The only competent medical evidence addressing the likelihood 
of an etiological relationship between the Veteran's left hip 
and knee replacements and his in-service gunshot wound to the 
left lower extremity is from the September 2008 VA 
examination report. The examiner opined that the Veteran's 
left hip and knee degenerative joint disease resulting in 
total knee and hip arthroplasties was less likely than not 
secondary to the through-and-through gunshot wound to the 
left soleus muscle complex. The examiner explained that the 
through-and-through gunshot wound was to the left postero-
medial aspect of the distal third of his lower leg and the 
exit wound was in the antero-medial aspect. There was no 
involvement of the tibia and no fracture on x-ray according 
to the Veteran's STRs. The etiologies of his left total knee 
and left total hip arthroplasties are secondary to arthritis. 
The arthritis is not secondary to his injuries in the service 
or from the through-and-through gunshot wound to the soleus 
muscle complex in the left lower extremity. The examiner 
opined that it was more likely than not that the Veteran's 
arthritis is secondary to the attrition of aging, 
musculoskeletal de-conditioning, and a tendency for 
developing degenerative joint disease.

The Board finds that the Veteran's numerous complaints of 
left hip and knee pain and disability are not etiologically 
related to the Veteran's current service-connected residuals 
of a gunshot wound of the left lower extremity. 

In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held 
that two separate disability ratings are possible in cases in 
which the Veteran has separate and distinct manifestations 
arising from the same disability, notwithstanding VA's anti-
pyramiding regulation, 38 C.F.R. § 4.14. The VA examination 
reports show two asymptomatic scars. None of the competent 
evidence of record shows that these scars are tender, 
disfiguring, adhere to underlying tissue, or cause any 
limitation of motion. As the scars are entirely asymptomatic, 
a separate disability rating under the Diagnostic Codes 
applicable to scars (Diagnostic Code 7800-7805) is not 
warranted. 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.

The Board has considered other potentially applicable 
Diagnostic Codes, but as the Veteran has no current 
disability of the foot, calf, or knee that has been 
etiologically linked to the left lower leg service-connected 
disability, other than asymptomatic scars, there are no other 
Diagnostic Codes which would provide a higher disability 
rating.

Right Shoulder

The Veteran's STRs show that he incurred a gunshot missile 
wound to the right arm in August 1950. No artery or nerve 
involvement was noted. The wound was cleaned and dressed and 
the Veteran was given aspirin and codeine. An October 1950 
STR shows that the Veteran complained that the shrapnel in 
his right shoulder was painful. The examiner noted that the 
Veteran's wounds were clean with no  artery or nerve 
involvement. The examiner noted that the Veteran had small 
subcutaneous shrapnel in his right deltoid region with no 
signs of inflammation or infection.

A December 1999 VA examination report shows that the Veteran 
reported pain and limitation of motion in his right shoulder. 
On examination, the Veteran's shoulder range of motion was 
limited. He could not extend the right shoulder higher than 
the 80 degrees of initial abduction without pain. Pain began 
at 80 degrees. Holding the elbows into the ribs, he could 
extend his right shoulder only up to 75 degrees. He had full 
range of medial rotation. Lateral rotation of the right 
shoulder was to 40 degrees. Holding the elbow in close to the 
ribs, he could laterally rotate the right shoulder 18 
degrees. The diagnosis was right shoulder impingement with 
post-traumatic arthritis secondary to gunshot wound to the 
right shoulder - the examiner noted that the Veteran had 
"severe" limitation of motion of the right shoulder.

A June 2002 private medical examination report shows that the 
Veteran reported pain in the right shoulder and arm. On 
examination, the Veteran was able to use his right upper 
extremity normally to get from a wheelchair on to the 
examining table without any apparent pain. The Veteran was 
able to mobilize his right shoulder very well below the level 
of his chin; however, he stated that he had difficulty 
raising his shoulder. The examiner was able to passively 
abduct the Veteran's shoulder to a normal extent. 
Radiological examination of the Veteran's right shoulder 
showed a few small osteophytes at the level of the 
acromioclavicular joint and glenohumeral joint, but otherwise 
there is no significant pathology. Deep tendon reflexes in 
the Veteran's upper extremities were normal. Mobilization of 
the Veteran's hand and elbow was normal. Hand grip was normal 
and just as strong as in the left hand.

A May 2004 VA examination report shows that the Veteran 
complained of pain and limitation of motion in his right 
shoulder. The Veteran had palpable shrapnel fragments in the 
right upper triceps area. Right shoulder anterior flexion was 
to 90 degrees, with pain at 90 degrees. Extension was to 40 
degrees, with pain at 40 degrees. Abduction was limited by 
pain to 100 degrees. External rotation was limited by pain to 
70 degrees. Internal rotation was to 90 degrees. There was 
tenderness of the bicipital groove and tenderness about the 
acromioclavicular joint. There were two punctuate wounds in 
the right lateral triceps and two in the right lateral 
biceps. There was moderate biceps weakness and minimal 
triceps weakness on the right. There was diminished sensation 
to pinprick and vibratory stimulation about the right upper 
lateral arm, the right forearm, and the right second and 
third fingers. There was loss of opponens function of the 
right thumb to the right finger. Tendon reflexes were 
slightly diminished on the right and right hand grip was less 
than that of the left. The diagnoses were: 1) gunshot wound 
to the right upper arm with weakness in the right biceps and 
triceps and sensory loss about the right lower arm and hand, 
weakness of the right hand, moderate disability, and 2) 
traumatic arthritis of the right shoulder with marked 
decrease in range of motion, moderate disability with 
progression.

A February 2006 VA examination report shows that the Veteran 
reported pain in the right upper extremity along with 
limitation to range of motion. The Veteran gave a history of 
a bullet fragment in right upper extremity and the right 
hand, although none was noted in corresponding x-ray images 
of the Veteran's right hand. The Veteran denied numbness in 
the right hand and arm. Other than limitation in raising his 
right arm above his head, the Veteran denied additional 
limitation with flare-ups or additional limitation with 
repetitive use.

On physical examination, the Veteran had no scars or 
limitation of motion of the right hand. The muscles of his 
right upper extremity were normal but he had a 1/4 inch scar 
near the right shoulder which was non-tender, with good 
adherence and texture and no keloids, elevation or 
depression. There was no underlying tissue involvement and no 
limitation as a result of the scar. There was no functional 
impairment, no breakdowns or ulcers, and no muscle 
involvement. The diagnoses were: 1) gunshot wound, right 
hand, no residuals, 2) right second finger, no residuals, and 
3) right upper arm and shoulder, traumatic arthritis, x-ray 
images confirm degenerative arthritis.

A September 2008 VA examination report shows that the Veteran 
complained of pain and limitation of motion of the right 
shoulder and upper extremity. Right shoulder examination 
revealed forward flexion of 60 degrees with "pain 
throughout", abduction of 60 degrees with "pain 
throughout", internal rotation to 90 degrees with "pain 
throughout", and external rotation of 90 degrees with "pain 
throughout." He had small punctuate shell fragment wound 
scars in the lateral deltoid insertional area of the middle 
third of the upper arm and at the anterolateral biceps area. 
There was no joint involvement from these wounds as 
documented in the service medical records as the x-rays were 
normal in the area of the joint. 

The Veteran's service-connected right shoulder disability is 
rated under Diagnostic Codes 5010-5201. 

Diagnostic Code 5010 states that arthritis due to trauma, 
which is established by x-ray findings, is to be rated as 
degenerative arthritis, which is rated under Diagnostic Code 
5003. Diagnostic Code 5003 states that degenerative arthritis 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint or 
joints involved. When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion. Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion. In 
the absence of limitation of motion, x-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation. X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joints warrants a 10 percent evaluation. See 38 C.F.R. 
§ 4,71a, Diagnostic Codes 5003, 5010.

Limitation of motion of the shoulder is rated under 
Diagnostic Code 5201. This Diagnostic Code has separate 
ratings for the major shoulder and the minor shoulder, 
depending on whether a person is right-hand or left-hand 
dominant. This Diagnostic Code states that for both the major 
and minor shoulder, limitation of motion of the arm at 
shoulder level merits a 20 percent rating. A 30 percent 
rating for the major shoulder is warranted when the evidence 
shows that the arm is limited to midway between side and 
shoulder level. A 40 percent disability is warranted for the 
major shoulder when there is movement of only 25 degrees from 
the side. 38 C.F.R. § 4.71(a), Diagnostic Code 5021

The record reflects that the Veteran is right-handed. 
Therefore, it is appropriate to rate his disability under the 
provisions for the major shoulder. 38 C.F.R. 
§ 4.69. The various examination reports show different ranges 
of motion of the right shoulder. The most recent VA 
examination report shows that the Veteran allegedly 
experienced pain "throughout" the range of motion testing. 
Although it is not clear from the record where the Veteran's 
pain started during his range of motion testing, after 
resolving the benefit of the doubt in favor of the Veteran 
under the provisions of 38 U.S.C.A. § 5107(b), the Board 
finds that the manifestations of the Veteran's right shoulder 
disability more closely approximate the criteria for a 40 
percent disability rating under Diagnostic Code 5201. This is 
the highest disability rating available under this Diagnostic 
Code. 

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, and 
DeLuca, supra; however, the provisions of 38 C.F.R. § 4.40 do 
not apply when a Veteran is already rated at the maximum 
rating for limitation of motion. Johnston v. Brown, 10 
Vet.App. 80, 85 (1997).  


As for other potentially applicable Diagnostic Codes, the 
only disability rating in excess of 40 percent for a shoulder 
disability is under Diagnostic Code 5200 and requires 
ankylosis of scapoluhumeral articulation. As none of the 
competent evidence shows that the Veteran has ankylosis, a 
higher disability rating under this Diagnostic Code is not 
warranted.

As noted above, in Esteban v. Brown, 6 Vet. App. 259 (1994), 
the Court held that two separate disability ratings are 
possible in cases in which the Veteran has separate and 
distinct manifestations arising from the same disability, 
notwithstanding VA's anti-pyramiding regulation, 38 C.F.R. § 
4.14. The VA examination reports show scars in the Veteran's 
right shoulder region; however the competent evidence of 
record shows that these scars are not tender, disfiguring, 
adhering to underlying tissue, or causing any limitation of 
motion. As the scars are entirely asymptomatic, a separate 
disability rating under the Diagnostic Codes applicable to 
scars (Diagnostic Code 7800-7805) is not warranted. 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800-7805.

Extraschedular Ratings

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical. See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993). 38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the Veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria. According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the Veteran asserts that he is unemployable because 
of his service-connected right shoulder and left lower leg 
disabilities, the record does not include any specific 
factors which may be considered to be exceptional or unusual 
in light of VA's schedule of ratings. The Veteran has not 
required frequent periods of hospitalization for his 
disabilities and treatment records are void of any finding of 
exceptional limitation beyond that contemplated by the 
schedule of ratings. The Board does not doubt that limitation 
caused by right shoulder and left calf pain has an adverse 
impact on employability; however, loss of industrial capacity 
is the principal factor in assigning schedular disability 
ratings. See 38 C.F.R. §§ 3.321(a) and 4.1. 38 C.F.R. Section 
4.1 specifically states: "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability." See also Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Moreover, the Veteran is currently in receipt of a total 
disability evaluation based on individual unemployability - 
accounting for all of his service-connected disorders.  
Consequently, the Board finds that referral for higher 
ratings on an extra-schedular basis is denied.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


	(CONTINUED ON NEXT PAGE)











ORDER

A disability rating in excess of 10 percent for service-
connected shell fragment wound, moderate, left leg, muscle 
group XI, is denied.

A disability rating of 40 percent, but no higher, for 
service-connected traumatic arthritis, right shoulder, 
residuals of gunshot wound, is granted. To this extent, the 
appeal is granted.



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


